Title: To Thomas Jefferson from Philip Mazzei, 29 March 1808
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     Stimsmo. e Carmo. Sigre:, e Amico 
                     
                     29 Marzo, 1808.
                  
                   L’ultima sua pervenutami è dei 21 8bre 1806. La ricevei dopo d’averle scritto il 24 Gennaio 1807 una commendatizia a favor del Sigr: Antonio Filippi Genovese dimorante in Boston. Risposi alla da. sua l’8 e 18 Febb. Ne trascriverò qualche articolo.  “Il comune Amico Fabbroni, avendo veduto un giornale, che parla di un’aratro inventato da Lei, la cui orecchia è di molta utilità  romper le zolle colla minor forza possibile, a proposito del quale il Giornalista esclama Heureux les peuples dont les Chefs s’occupent de pareilles recherches, mi scrive: Pregatelo a mandarcene un disegno, e meglio sarebbe se volesse compiacersi di mandarne un piccolo modello. Vorrei produrlo nella nostra Accademia dei Georgofili, e se l’effetto supera quello dei nostri analoghi strumenti, egli sarà benemerito della nostra agricoltura. La prego quanto so e posso a compiacere Lui e me, oltre un numero di soggetti ognuno dei quali Ella crederebbe (conoscendogli) degni della sua amicizia.
                  “Son restato attonito alla descrizione della sorprendente siccità seguita in codesti paesi l’estate passata. Ogni giorno più son portato a supporre qualche prossimo cambiamento nel sistema solare. La progressiva diminuzion del calore è certa. Le ò già più volte narrate le stravaganze che abbiamo avute qua nelle stagioni, e in tutto il regno vegetabile. Non ò continovato perchè, volendo dir tutto, converrebbe scrivere un volume in foglio. Lo dirò solamente, che son 2 anni che non abiamo avuta una buona frutta di qualsisia specie; che alcune qualitè di frutta, e specialmente di fichi, che solevan maturare in 8bre, son maturate d’Agosto, e le 7brine. in 8bre; che finalmente sul fine di 9bre ci fù un’oragane, come quei che seguono all’Isole degli zuccheri (mai stato in questa parte di Mondo, a memoria d’istoria) che à fatto gran danno alle Fabbriche, e grandissimo al regno vegetabile. Io ò sofferto, generalmente parlando, meno degli altri, ed ò avuto vasi e rami d’agrumi fracassati; scosciati i rami di Peschi, Albicocchi, Peri, e Susini, dai tegoli ed embrici scagliativi dal tetto della mia casa, e bruciate dal sal marino le foglie, e le messe giovani d’ogni vegetabile. Finalmente furon bruciate Le foglie agli Ulivi 50 miglie lontan dal mare in linea retta.”
                  Aggiungerò adesso che, dopo quell’Oragane, non abbiamo avuto alcuna qualità di frutta da potersi dire mediocremente buone; che le piante ortensi sono state insipide, e più di tutte i cavoli; e che quelle di fusto ànno ricevuto gran danno da ogni piccola posteriore intemperie, perchè tuttavia inferme, o deboli. Di 232 piante tra Peri, Peschi, Albicocchi, Susini, e Fichi che avevo nell’Orto, me ne son morte finora 99. Qui, dove la primavera soleva essere molto avanzata prima della metà del mese corrente, abbiamo adesso il ghiaccio, e una freddo insopportabile.
                  “In varie lettere Le ò manifestato il mio desiderio di tradurre e stampare in un piccol volume la raccolta dei suoi discorsi inaugurali, e Messaggi al Congresso, potendo avere i materiali requisiti ⅌ farne ben comprendere, non solo il senso, come ancora i motivi, le vedute, i vantaggj, e insomma tutto ciò che tende a soddisfar l’uomo che brama d’istruirsi. La prego nuovamente a mandarmegli, e a rimandarmi the piece published in a Boston paper (che non ò più) per ben tradurre il quale avrei bisogno delle notizie necessarie a comprenderne lo spirito, e che vorrei mettere nelle annotazioni.”
                  A proposito di stampa, il Sigr: Tommaso Masi, libraio e stampatore in Bologna e in Livorno, uomo che à sempre avuto e conserva i veri principj repubblicani, che conobbi adolescente ed è ora della sua età, stampò e dedicò a Washington una bella edizione della Scienza della Legislazione di Filangieri. La rapidità dello spaccio l’à indotto a farne un’altra edizione più bella della prima, vorrebbe dedicarla a Lei, e mi prega di ottenergliene il consenso. La prego dunque di permettermi ch’io l’assicuri che si degnerà d’accettarla, e intanto La prevengo, che non venendo la sua risposta in tempo (com’è probabile mediante l’accresciuta incertezza del mare) mi prenderò la libertà di dirgli che può dedicargliela.
                  Vi fù un tempo, nel quale approvai la sua determinazione di rititorriare alla vita privata al termine del 2do. quadriennio. Poi Le circostanze cambiarono ed allora mi presi la libertà di significarle i motivi, che avevano indotto a cambiar d’opinion anche me e ad unire il mio voto a quello della massa dei nostri Concittadini. Sento adesso, che le Assemblee Legislative di 4 Stati, L’abbiano pregata di non ricusarsi al desiderio della Patria, che si degni, d’accettarne il peso ⅌ un’altro quadriennio, e che Ella con somma modestia e sano ragionamento ci si oppone, mettendo principalmente in veduta il pericolo d’avvezzare il Popolo a confidare troppo lungamente il timone degli Stati all’istesso soggetto. Io avrei sostenuto manibus et pedibus il medesimo sacrosanto principio prima di vedere l’attuale stato di cose, (che non avre creduto possibile;) ma il quadro è tale, che mi fa credere assolutamente necessario il deviarne.
                  Dopo la da. degli 8 e 18 Febb. Le ne scrissi il 22 Giugno, una lunga nella quale parlai del Col. Burr, e dei suo Amico Mr. Davis Console in Tripoli, una breve il 13 7bre consegnata al mio amico Sigr: Fed. Wollaston colla boccettina contenente il seme di fragole d’ogni mese, e le 12 bottigli di Moscadella di Montalcino, e l’ultima del 19 xbre la mandai ⅌ mezzo di Mr. Ridgely. Questa la consegno a Mr. Shanon di Filadelfia, giovane di ottimo carattere, onestissimo, che qua si è fatto amare e stimare universalmente. Se viene a Washington, Ella potrà saper da Lui, che la mia casa è e sarà aparta finchè vivo, a tutti i nostri Concittadini costanti nei veri principi repubblicani, che il conversar con lor o è una delle mie maggiori consolazioni, e che la sola vista di quei che non son tali mi producer l’istesso effetto che gl’acqua agl’idrofobi.
                  Le repeto il mio desiderio di sapore cosa erano i 74, che in una lettera dei 30 xbre 1801. da Filadelfia ne lessi la soppressione; di qual famiglia sia quel Randolph Virginiano che si è reso famoso per mezzo di libelli, dettati dall’orgoglio, e dall’invidia, e se Monroe abbia conservato illibati e puri i suoi principi repubblicani.
                   Termino col raccomandare al suo tenero cuore le 2 povere disgraziate vecchie sorelle del fù nostro Amico Bellini. Per ridurle a memoria l’occorente, Le includo le due lettere di Mr. Bracken, nella prima delle quale vi è l’abbozzo d’una mia risposta. Non comprendo un sì lungo silenzio, mentre non sia morto, come seguì di Mr. Andrews. Se ciò fosse, potrebbesi commetterne la cura a qualche altro Amico in Williamsburgo. Dopo una tanto lusinghevole aspettativa, un sì lungo ritardo, senza viruna notizia, rende quelle infelici giustamente impazienti e forse dubbiose della mia onestà. In una delle mie lettere mandate ⅌ suo mezzo a Mr. Bracken, lo pregai di mandare qualunque somnia avesse raccolto, senz’aspettare d’avere il totale, poichè ogni piccolo aiuto e importanza 
                     ⅌ loro.
                  
                     P.S. Nella mia dei 22 Giugno ne inclusi una ⅌ Mr. Latrobe, e la pregai d’impegnarlo a rispondermi. Le ne includo la Copia, e La prego nuovamente dell’istesso favore. Il suo contegno è veramente incomprensibile. Gli feci comprendere che devo una risposta, qualunque sia, onde può farmela con 2 soli versi, e senza impegnarsi a nulla. L’aver’io adempito alle sue richieste, non vedo che possa dargli un diritto di trattarmi con una negligenza oltraggiante, e di farmi fare una trista figura con Mr. Thordwarsen, e con altri stimabili soggetti.
                     Dopo scritta la presenta ò trovato un’altro Pesco morto nel mio Orto, che non dava segno d’infermità 2 giorni sono. Questo compisce il 100 di 232 frutti, morti nello spazio di 16. mesi, quasi tutti ⅌ effetto dell’Oragane. Devo aggiungere, che nella passata stagione le uve furono insipide, non maturarono perfettamente, e che ora è cosa rara il trovare una botte di vino di quest’anno che non sia guasto.
                     N.B. Delle 2 lettere di Mr. Bracken ne ò fatte le copia, avendo incluse le originali nella prima consegnata a Mr. Shanon.
                  
               